777 N.W.2d 185 (2010)
RAVINES, L.L.C., and Ravines Condominium Association, Plaintiffs-Appellees,
v.
Randal BRINK, Defendant-Appellant, and
Theodore Brink, Maxine Brink, and Theodore Brink Revocable Trust, Defendants.
Docket No. 139806. COA No. 292651.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the July 21, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.